Citation Nr: 0615300	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether a request for entitlement to service connection for 
the cause of the veteran's death was timely filed.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to May 1945.  From November 1942 to March 1945 he was 
determined to be in missing status.  He died in December 
1993.  The appellant is his surviving spouse.  


FINDINGS OF FACT

1.  By rating decision dated November 1, 2002, service 
connection for the cause of the veteran's death was denied.  
The appellant was informed of the denial action by 
communication dated November 18, 2002.  

2.  A notice of disagreement with the rating decision was 
received on January 3, 2003.  A statement of the case denying 
service connection for the cause of the veteran's death was 
issued on June 3, 2003.  

3.  A supplemental statement of the case denying service 
connection for the cause of death was issued on June 25, 
2003.  

4.  A substantive appeal was not filed within 60 days of the 
issuance of the statement of the case or the supplemental 
statement of the case, or within the remainder of the one-
year period from the issuance of the rating decision in 
November 2002.  

5.  The notification letters to the appellant in June 2003 
were not returned as undeliverable.  


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal.  38 
U.S.C.A. § 7105(d) (3) (Wet 2002); 38 C.F.R. § 19.32 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was notified that she was denied her claim for 
service connection for the cause of the veteran's death by 
communication dated November 18, 2002.  Received in January 
2003 was her notice of disagreement with the denial action.  
A statement of the case with regard to this matter was 
addressed to her on June 4, 2003.  

Reports from a private hospital were received later in June 
2003 and a supplemental statement of the case dated June 25, 
2003, was sent to her on June 26, 2003.  

As for the notification regarding the statement of the case 
on June 4, 2003, she was told that she had to file her appeal 
within 60 days from the date of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying her of the action that she was 
appealing.  She was told that if VA did not hear from her 
within that time frame, the case would be closed.  She was 
also informed that should she need more time to file an 
appeal, she should request more time before the time limit 
for filing the appeal expired.  

In the June 26, 2003 communication, she was told that with 
the issuance of a supplemental statement of the case, she was 
being given a period of 60 days to make any comments she 
wished concerning the additional information.  She was again 
told that if neither a substantive appeal or a request for an 
extension of the time limit was received within 60 days, it 
would be assumed that she did not wish to complete her appeal 
and the records would be closed.  She was told that her 
appellate rights would expire on November 18, 2003, on year 
from the date of the notification of the rating decision.  

The Board notes that a claimant will be afforded a period of 
60 days from the date the statement of the case is mailed to 
file the formal appeal.  This may be extended for a 
reasonable period on request for good cause shown.  The 
appeal should set out specific allegations of error of fact 
or law, such allegations related to specific items in the 
statement of the case.  The benefits sought on appeal must be 
clearly identified.  The agency of original jurisdiction may 
close the case for failure to respond after receipt of the 
statement of the case, but questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7105(d) (3) and 38 C.F.R. 
§ 19.32 (2005).  

In a November 2004 communication the appellant stated that 
she did not receive timely notification from VA because of 
"the irregular Postal Services" in her area.  She referred to 
"limitations imposed by the geographic distance the 
claimant/appellant unable to receipt (sic) with VA letters 
promptly."  

With this in mind, the Board notes that the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The presumption of regularity of the 
administrative process "in the absence of clear evidence to 
the contrary" applies to VA's mailing of the notification 
letters regarding the rating decision, the statement of the 
case, and a supplemental statement of the case.  In order for 
this presumption to attach, VA, must mail notice to the 
latest address of record.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 309 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992) (as to mailing of RO decision).  In the Ashley 
case, it was noted where an appellant submits clear evidence 
to the effect that the "regular" mailing practices are not 
regular or that they were not followed, the Secretary is no 
longer entitled to the benefit of the presumption and the 
burden shifts to the Secretary to establish that, in that 
case, the Board decision was mailed to the veteran and the 
veteran's representative, if any, as required by law.  Ashley 
v. Derwinski, 2 Vet. App. 307, 309 (1992).  See also Ashley 
v. Derwinski, 2 Vet. App. 62 (1992) (quoting United States v. 
Roses, 706 F.2d 1563, 1567 (Fed. Cir. 1983) ("the presumption 
[of official regularity may also] operate in reverse.  If [a 
mailing] appears irregular, it is irregular, and the burden 
shifts to the proponent to show the contrary.")  

There is no evidence of record that any communications to the 
appellant were returned as undeliverable.  The appellant, 
therefore, must be presumed to have received the 
communications from VA.  The law requires only that VA mail a 
notice, and then presumes regularity of the administrative 
process.  The statements of the appellant, standing alone, 
are not the type of clear evidence to the contrary sufficient 
to rebut the presumption of regularity.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  Accordingly, the presumption 
is not rebutted and the Board finds that a preponderance of 
the evidence is against a finding that a timely substantive 
appeal was received.  Since the law and not the evidence is 
dispositive with respect to this issue, the appeal with 
respect to the issue of whether a timely substantive appeal 
was received is terminated due to absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and provided an enhanced duty to notify a 
claimant as of the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.15.

The appellant's appeal has been terminated because of the 
absence of legal merit.  There is no further evidence to be 
developed.  Accordingly, the VCAA which governs the 
development of evidence, is not applicable to this issue, and 
no further action is necessary for compliance with the VCAA 
with respect to the issue decided 




herein.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
(Because the law, and not the evidence, is dispositive of the 
claim, the VCAA is not applicable).  


ORDER

A timely substantive appeal with regard to entitlement to 
service connection for the cause of the veteran's death not 
having been received, the appeal with respect to this issue 
is dismissed.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


